___________

                                     No. 96-1083
                                     ___________

John R. Stoebner, Trustee                *
for the Bankruptcy Estate                *
of T.G. Morgan, Inc.,                    *
                                         *   Appeal from the United States
              Appellee,                  *   District Court for the
                                         *   District of Minnesota.
     v.                                  *
                                         *   [UNPUBLISHED]
Michael W. Blodgett,                     *
                                         *
              Appellant.                 *


                                     ___________

                        Submitted:   September 26, 1996

                            Filed:   October 4, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Michael W. Blodgett appeals from the district court's1 grant of
summary judgment to John Stoebner, trustee for the bankruptcy estate of
T.G. Morgan, Inc.       Having thoroughly reviewed the record and the parties'
submissions, we conclude the judgment of the district court was correct.
Accordingly, we affirm.       See 8th Cir. R. 47B.


     A true copy.


              Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.